DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 08/17/2022 is acknowledged. Claims 1-16 and newly amended claim 26 are being examined herein.
Claims 17-25 are withdrawn, and have been cancelled by applicant’s amendment filed 08/17/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 26, the limitation “low core losses at frequencies above 5KHz” is indefinite as “low” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the claims are not clearly defined as it is not clear how “low” (i.e. what range) the core loss at 5KHz would need to be to fall within the scope of the claim.
Similarly, the limitation “structured and engineer to have low coercivity” is unclear because one of ordinary skill in the art would not be reasonably apprised of the scope of the claim is based on the limitation “low”.
Claims 2-12 are rejected as being dependent on claim 1.

Regarding claim 3, the limitation “high melting point insulator material” is indefinite as it is not clear what material qualified as “high melting point”. In other words, what is the melting point range at which a material starts to qualify as having a “high melting point” in the claims? In addition. claim 1 contains a limitation drawn to a thermally-stable coating having a melting point above 350oC and it is unclear if this material is the same or separate from the “high melting point insulator material” of claim 3.
Regarding claim 4, the limitation “having a use temperature above 280oC” is indefinite because it is not clear what a “use temperature” refers to in the context of the present invention. The term is not defined in the specification and does not have an accepted meaning in the art to it is unclear what the scope of the claim is. Is “use temperature” the same or different from melting or glass transition temperature?
Regarding claim 5, the limitation “semiconducting or other low conductivity material” is ambiguous because the term “or other low conductivity material” implies that the “semiconducting material” falls within the category of a “low conductivity material”. One of ordinary skill in the art would generally consider semiconductors to be between conductors and insulators (i.e. low conductivity materials), which makes the claim appear to define a term contrary to its accepted meaning. The Examiner would suggest amending the claim to remove the limitation “other”.
Regarding claim 8, the limitation “ferromagnetic insulator (Fe3O4, (Mn(Fe2O4), Zn(Fe2O4))” is indefinite because it is not clear if the species indicated in parentheses are examples of “ferromagnetic insulator” within the group of coating materials or if the term “ferromagnetic insulator” is limited to only those three species. In general, using language to denote examples renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding 10, the claim recites the limitation "the second coating is in the form of a nanosheet" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the claim recites the limitation "the lowering of glass transition temperature of the coating” in claim 1. There is insufficient antecedent basis for the limitation “lowering of glass transition temperature”. Furthermore, there is insufficient antecedent basis for “compaction” and “sintering process”
Regarding claims 12 and 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 13-15, the claims are dependent on a cancelled claim and the limitations “said powder system” lacks proper antecedent basis.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The claims depend from cancelled claim 21 and are therefore improper dependent claims under 35 U.S.C. 112 (d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Objections
Claim 26 objected to because of the following informalities: “(Mn(Fe2O4)” should be corrected to “Mn(Fe2O4).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11-15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Pat. No. 7,544,417) in view of Yonetsu et al. (U.S. Pat. No. 8,986,839) and Ueta et al. (U.S. App. Pub. No. 2003/0077448).
Regarding claims 1-3, 5-8, 11 and 26, Maeda et al. teaches a soft magnetic material for use in a dust core having low loss and comprising a plurality of soft magnetic powders containing an insulating coating and a composite coating thereon. (Abstract, Fig. 1A-1B, col 6, lines 24-39). Maeda et al. teaches that the average particle diameter of the metal magnetic particles that are coated with the insulating and composite coatings is in the range of 5 to 300 microns and comprise iron and iron-based alloys. (col. 6, lines 40-63). Maeda et al. further teaches that the thickness of the insulating coating is in the range of 10 nm to 1 micron, but most preferably 200 nm or less. (col. 7, lines 44-51). The insulating coating materials include metal phosphate or metal oxides include silicon oxide, titanium oxide, aluminum oxide and zirconium oxide which all have melting points above 350oC. (col. 7, lines 16-22).

Maeda et al. does not teach that the magnetic material has a saturation magnetization above 1.5T and that the magnetic particles have a saturation magnetization above 1.5T.
Yonestsu et al. discloses a metal-containing particle aggregate including core-shell particles, wherein the core includes at least one element selected from Fe, Co and Ni and a second element selected from Mg, Al, Si, Ca, Zr, Ti, Hf, Zn, Mn, rare earth elements, Ba and Sr and the shell includes a carbon material containing layer and an oxide layer. (Abstract). Yonestu et al. teaches that selecting FeCo alloys specifically is advantageous from the standpoint of creating magnetic particles having saturation magnetization of 2 Tesla or higher. (col. 3, lines 46-52).
It would have been obvious to one of ordinary skill in the art to select a magnetic alloy such as FeCo having a saturation magnetization of 2 Tesla or higher for the magnetic particles disclosed in Maeda et al.
One of ordinary skill in the art would have found it obvious to use materials having high saturation magnetization in Maeda et al. for the purpose of producing a power core having improved efficiency in generating power due to having high saturation levels.

Maeda et al. does not teach that the magnetic material under goes a rapid heating and pressure such that it has a 90% theoretical density of the particles used to form the magnetic material.
Ueta et al. teaches a ferromagnetic-metal based powder and powder core using said magnetic powder. (Abstract). Ueta et al. teaches that the magnetic powders are pressed using a die in a with a lubricant such that the powder core density becomes 95% of the theoretical density of the magnetic particles. (par. [0105]). A high theoretical density of the magnetic core after pressing is important for making a magnetic core having high magnetic flux density and Ueta et al. teaches that the density should be preferably 98% or higher. (par. [0106]-[0107]).
It would have been obvious to one of ordinary skill in the art to manufacture the dust core of Maeda et al. using the magnetic particles therein under such conditions that the theoretical density of the material is 98% or more of the density of the starting magnetic material.
One of ordinary skill in the art would have found it obvious to have theoretical density of 98% or more to avoid generation of voids or pores in the dust core which would negatively impact the magnetic properties of the dust core material as discussed in Ueta et al.

Regarding claim 4, the composite coating disclosed in Maeda et al. includes a silicone material. (col. 8, lines 12-65)
Regarding claims 12-15, the magnetic material of Maeda et al. is used in a motor, solenoid valve and power supply circuit and the like operating at frequencies of several hundreds of kilohertz. (col. 1, lines 16-25).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Pat. No. 7,544,417) in view of Yonetsu et al. (U.S. Pat. No. 8,986,839) and Ueta et al. (U.S. App. Pub. No. 2003/0077448), further in view of Endo et al. (EP 0869517)
Maeda, Yonetsu and Ueta et al. are relied upon as described in the rejection of claim 1, above.
Maeda et al. does not teach that the particles comprise a first dimension in the range of 0.5 to 20 microns and a second dimension 10-5000X greater than the first dimension.
Endo et al. teaches a dust core and ferromagnetic powder used in a dust core. (Abstract). Endo et al. teaches that the magnetic particles may be flattened to have an aspect ratio of 5/1 to about 25/1 which allows for easy molding toroidal or E shaped cores using transverse pressure molding. (page 4, lines 43-51).
It would have bene obvious to one of ordinary skill in the art to use flattened magnetic particles having a first dimension and second dimension that is 5 to 25 times greater than the first dimension as disclosed in Endo et al.
One of ordinary skill in the art would have found it obvious to use flattened particles having aspect ratios as disclosed in Endo et al. for forming differently shaped cores used transverse pressure molding.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Pat. No. 7,544,417) in view of Yonetsu et al. (U.S. Pat. No. 8,986,839) and Ueta et al. (U.S. App. Pub. No. 2003/0077448), further in view of Ishizaki et al. (JP2006-49729)
Maeda, Yonetsu and Ueta et al. are relied upon as described in the rejection of claim 1, above.
Maeda et al. does not teach a coating comprising a nanosheet as claimed.
Ishizaki et al. teaches a surface layer coated soft magnetic powder for use in a magnetic core material. (Abstract). Ishizaki et al. teaches applying a metal oxide layer on the surface of the particles and transforming the metal oxide layer into a nanosheet material (pages 6-7) which allows for forming a uniform a very thin coating for improve the magnetic properties of the magnetic cores.
It would have been obvious to one of ordinary skill in the art to use a coating having a nanosheet configuration in Maeda et al.
One of ordinary skill in the art would have found it obvious to use a nanosheet structure in order to improve the magnetic properties of the core by using a uniform and very thin insulating layer.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Pat. No. 7,544,417) in view of Yonetsu et al. (U.S. Pat. No. 8,986,839) and Ueta et al. (U.S. App. Pub. No. 2003/0077448), further in view of Nakamura et al. (JP2015-076579)
Maeda, Yonetsu and Ueta et al. are relied upon as described in the rejection of claim 1, above.
Maeda et al. does not teach that the system comprising the magnetic core includes wide gap semiconductor.
Nakamura et al. teaches a magnetic iron core system used in a transformer system containing a rectifier circuit. (Abstract, Description Section, first 5 paragraphs). The rectifier circuits include wide gap semiconductor materials such as SiC and GaN which allows for switching at frequencies at 15 kHz or more which permits a weight and size reduction of the reactor connected to the transformer system.
It would have been obvious to one of ordinary skill in the art to use the magnetic material of Maeda et al. which is disclosed to be used in a magnetic core in a system containing a wide gap semiconductor material.
One of ordinary skill in the art would have found it obvious to use wide gap semiconductor materials as disclosed in Nakamura et al. in view of their high switching frequencies which allows for making smaller and less heavy systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        09/09/2022